DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to the response filed on July 29th 2022.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claims 1 and 12-15 recite the term “pneumatic sealing device.” These claims are being interpreted under 112(f), as described above.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumisawa (US 2003/0230423).
Regarding claim 1, Izumisawa discloses a pneumatic tool (41) comprising:
a casing (43) made of a plastic material, and having
a main portion (see annotated diagram 1 below) that has an inner surface (see annotated diagram 1 below) defining a receiving space (47) therein, an outer surface (see annotated diagram 1 below) opposite to said inner surface (see annotated diagram 1 below; Fig. 3), and an opening (see annotated diagram 2 below) extending through said inner (see annotated diagram 1 below) and outer surfaces (see annotated diagram 1 below) and in spatial communication with said receiving space (47; Fig. 3), and
a handle portion (71) that is connected to said main portion (see annotated diagram 1 below) and that is transverse to said main portion (see annotated diagram 1 below; Fig. 3);
a cylinder unit (49, 112) mounted in said receiving space (47) of said casing (43) and adapted to be driven by air to generate power (para. [0039]);
a valve knob (85) disposed in said receiving space (47) of said casing (43) and between said opening (see annotated diagram 2 below) and said cylinder unit (49, 112), rotatably connected to said cylinder unit (49, 112; para. [0040]), and adapted for regulating amount of the air circulating in said cylinder unit (49, 112; para. [0040]); and 
a pneumatic sealing device (see annotated diagram 2 below) including a ring member that is ring-shaped and rigid, that is disposed in said receiving space (47; Fig. 3), that surrounds and is connected to said valve knob (85; Fig. 3), and that is clamped between said inner surface (see annotated diagram 1 below) of said casing (43; Fig. 3) and said cylinder unit (49, 112) such that a distance between said casing (43) and said cylinder unit (49, 112) is maintained to be constant (Fig. 3).


    PNG
    media_image1.png
    399
    460
    media_image1.png
    Greyscale

Diagram 1



    PNG
    media_image2.png
    453
    441
    media_image2.png
    Greyscale

Diagram 2




Regarding claim 2, Izumisawa discloses wherein said opening (see annotated diagram 2 above) of said main portion (see annotated diagram 1 above) of said casing (43) extends through said inner (see annotated diagram 1 above) and outer surfaces (see annotated diagram 1 above) along an axis (B), said cylinder unit (49, 112), said valve knob (85) and said ring member (refer to ‘pneumatic sealing device’ in annotated diagram 2 above) being arranged coaxially with respect to the axis (B; Fig. 3), the distance between said casing (43) and said cylinder unit (49, 112) being measured along the axis (B; Fig. 3).
Allowable Subject Matter
7.	Claims 12-15 are allowed.
Regarding claim 12, the most relevant prior art is Izumisawa (US 2003/0230423).
Izumisawa discloses all of the claimed subject matter, including a pneumatic sealing device (see annotated diagram 2 above) comprising a ring member.
Izumisawa fails to disclose said pneumatic sealing device including: a first portion, and a second portion.
8.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the most relevant prior art is Izumisawa (US 2003/0230423).
Izumisawa discloses said pneumatic sealing device (see annotated diagram 2 above).
Izumisawa fails to disclose said pneumatic sealing device including two ring seals
Regarding claim 10, the most relevant prior art is Izumisawa (US 2003/0230423).
Izumisawa discloses the ring member (refer to ‘pneumatic sealing device’ in annotated diagram 2 above).
Izumisawa fails to disclose the ring member being made of metal. The ring member of Izumisawa is an O-ring, which is made of elastomeric material.
Response to Arguments
9.	Applicant's arguments filed July 29th 2022 have been fully considered but they are not persuasive. 
Applicant’s representative argues that the Examiner relied on lip 206 as the interpreted claimed ring member of the pneumatic sealing device. Examiner asserts this is incorrect. As depicted in annotated diagram 2 above, Examiner relied upon the O-ring gasket as the interpreted claimed ring member of the pneumatic sealing device. The prior rejection references “see annotated diagram 2 below”, not “206” as the reference for said claimed ring member. Furthermore, said O-ring reads on the limitation presented in the arguments filed on July 29th 2022. The O-ring surrounds valve knob 87 (refer to Fig. 20 to see where the groove is, in which the O-ring is disposed). Said O-ring is also clamped between the inner surface (see annotated diagram 1above) of said casing (43; Fig. 3) and said cylinder unit (49, 112).


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731